Case 4:17-cv-00017-JHM-HBB Document 132 Filed 10/30/20 Page 1 of 15 PageID #: 2189




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   AT OWENSBORO

  CYNTHIA GAY BORUM, as               )
  Administratrix of the Estate        )
  of Nicole Alyce Borum               )
                                      )
        PLAINTIFF                     )
                                      )
  v.                                  )     CASE NO.: 4:17-cv–00017-JHM-HBB
                                      )
  JUNG WOOK KANG SMITH, MD.,          )
  DEACONESS CLINIC, INC.,             )
  DEACONESS HOSPITAL, INC.            )
  DEACONESS HEALTH SYSTEM, INC. )
                                      )
        DEFENDANTS                    )
  ______________________________________________________________________________

           DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
                ON PLAINTIFF’S CLAIM FOR PUNITIVE DAMAGES
  ______________________________________________________________________________

         The Defendants, by counsel, move this Court for partial summary judgment on Plaintiff’s

  claim for punitive damages. As grounds for this Motion, the Defendants state:

  I.     INTRODUCTION

         This is a medical negligence case that arises out of the care and treatment provided to

  Nicole Borum following her suicide attempt in the summer of 2015. Plaintiff alleges that Ms.

  Borum – who had just attempted suicide several days before establishing care with the Defendants

  – would not have attempted it again and succeeded but for the Defendants’ negligence in treating

  her anxiety and depression.

         In addition to claims for ordinary negligence, Plaintiff’s Complaint also alleges that the

  Defendants’ care “was extreme and outrageous, was grossly negligent, and constitutes fraud,

  malice and oppression [rising] to a level that permits the imposition of punitive damages[.]”
Case 4:17-cv-00017-JHM-HBB Document 132 Filed 10/30/20 Page 2 of 15 PageID #: 2190




  (Complaint ¶¶ 23, 26.) However, discovery in this case has not revealed any actions or inactions

  by any Defendant that would entitle Plaintiff to present a claim for punitive damages to a jury

  under Kentucky law.

         Even taking as true all the Plaintiff’s factual allegations regarding the care provided by

  these Defendants, the evidence – including testimony by Plaintiff’s experts — simply cannot

  satisfy the stringent requirements for the imposition of punitive damages under Kentucky law.

  Accordingly, Plaintiff’s claims for punitive damages against these Defendants must be dismissed.

  II.    STATEMENT OF UNDISPUTED FACTS

         In the early summer of 2015, 23-year-old Nicole Borum was engaged to Oscar Trevino,

  with whom she was in a five-year relationship. They were living in Bowling Green, Kentucky, and

  Ms. Borum had one semester left before earning her degree from Western Kentucky University,

  where she was studying finance.

         Mr. Trevino broke up with Ms. Borum on or around June 8, 2015. (Bowling Green Medical

  Center (“BGMC”) History & Physical, Exhibit A.) Later that week, on or around June 11, 2015,

  Ms. Borum apparently found Mr. Trevino in a state of undress at the residence of a mutual female

  friend. (Cynthia Borum depo. 29:16 – 30:1. Cited portions of Cynthia Borum’s deposition are

  attached as Exhibit B.) She thereupon intentionally overdosed on Tylenol, taking approximately

  100 pills (Exhibit A), in Mr. Trevino’s presence. He took her to Bowling Green Medical Center,

  and as she was fading from consciousness en route, she told him that “when she finally did kill

  herself[,] it would always be [his] fault.” (Trevino depo. 43:1-9, Exhibit C.)

         Ms. Borum was hospitalized at Bowling Green Medical Center until June 16, 2015, when

  she was discharged home. (BGMC Discharge Summary, Exhibit D.) Instead of returning to

  Bowling Green where she any Mr. Trevino shared a house, Ms. Borum went home to her mother




                                                   2
Case 4:17-cv-00017-JHM-HBB Document 132 Filed 10/30/20 Page 3 of 15 PageID #: 2191




  Cynthia Borum’s house in Henderson, Kentucky, about a hundred miles from Bowling Green,

  where she would spend the summer. (Exhibit B, 30:4-7.) As a result, her follow-up care

  arrangements from Bowling Green Medical Center were made at Deaconess Health System in

  Henderson, Kentucky/Evansville, Indiana at the time of her discharge.

          The day after her discharge from Bowling Green Medical Center, on June 17, 2015, Ms.

  Borum attended an outpatient counseling session at Deaconess Cross Pointe in Evansville, Indiana

  with Syrrus Powell, LCSW. Ms. Powell’s narrative note states:

          Client presented for therapy due to recent discharge from in-patient psychiatric unit
          after attempted suicide. Client's fiance broke up with her last Monday and she found
          out he was cheating on her on Thursday, at which time, she attempted suicide.
          Client reports good support system, though she says many of her friends are also
          her fiance's friends, so she feels less comfortable talking with them. Client had been
          with her fiance for 5 years; client reports feeling sad partly due to all the plans they
          had made for a life together. Client [is] set to start an internship next week before
          her final semester of college. Client was articulate regarding her thoughts and
          feelings and exhibited good insight during the session. Client was able to name
          things she is looking forward to, including new possibilities for work after
          graduation that she would not have previously considered due to the relationship.

          Therapist explored coping strategies for moments where client is feeling
          overwhelmed with sadness. … Client stated she does not believe she will ever find
          another relationship where she feels as in love with her partner as she does with her
          fiance. Therapist encouraged client to separate … her grief about the end of the
          relationship and her grief about the fantasy of what she thought their life together
          would be. Therapist encouraged client to go to the emergency room or call the
          office if she felt suicidal and impulsive. Client to continue per treatment plan.

  (Powell note, Exhibit E.) A follow-up session was scheduled for July 9, 2015.

          Two days later, on June 19, 2015, Ms. Borum established care with Deaconess Clinic

  family medicine physician Jung Wook Kang Smith in Henderson, Kentucky. Dr. Smith took a

  thorough history, and she and Ms. Borum discussed medication to address her depression, but her

  liver enzymes were still elevated from the overdose and needed time to resolve. Dr. Smith’s note

  states in part:




                                                     3
Case 4:17-cv-00017-JHM-HBB Document 132 Filed 10/30/20 Page 4 of 15 PageID #: 2192




          She was able to briefly summarize [her suicide attempt] and recognized it was
          unreasonable. She denies … any other psychiatric problems. States she has been
          healthy. Now, she is excited to start her internship on next Monday. She is excited
          to get new job opportunities ... She is majoring in finance. She would like to get a
          job that can budget for a company as well as dealing with finances. …

          Impression:
          1. Anxiety-primary
          2. Major depressive disorder, single episode, severe without psychotic features.
          3. [Overdose], intentional self-harm, sequela, last Thursday 100 pills of Tylenol.
          4. Hx of suicide attempt.

          Plan: Instructed her to utilize her [hobbies] to distract and relax. Also instructed to
          increase her exercise to improve mood and relaxation. Recommend not to add any
          other medication at this time … will check it in 2 weeks. Her depression has
          improved with continuous counseling. Continue counseling for a while. … [Return
          in] 2 weeks (7/03/15), or if symptoms worsen or fail to improve …

  (June 19, 2015 Smith note, Exhibit F.)

          On July 8, 2015, Ms. Borum canceled her follow-up psychotherapy appointment that was

  scheduled for the next day, July 9, 2015. (Cancellation documentation, Exhibit G.)

          On July 10, 2015, Ms. Borum followed up with Dr. Smith and reported that she was still

  experiencing emotional symptoms from the events with Mr. Trevino. Dr. Smith’s note states in

  part:

          Impression: [Liver function] improved. Physically well, but still stressed with the
          previous event with her ex-fiance. Trial of medication for depression. Call if not
          working or side effect. Seeing counselor. Call if any problems. RTC. 1 month
          (8/10/15) or problems fail or worsen.

  (July 10, 2015 Smith note, Exhibit H.) Dr. Smith started Ms. Borum on 10 mg/day of the

  antidepressant Lexapro. Ms. Borum reported to Dr. Smith that she was still in counseling, despite

  having canceled her appointment scheduled for the day before.

          On August 17, 2015, Ms. Borum saw Dr. Smith a third and final time before heading back

  to Bowling Green to finish her last semester of college. Ms. Borum reported that Lexapro “works

  great” but that she “still feels a little anxious at times” and requested that Dr. Smith increase her



                                                    4
Case 4:17-cv-00017-JHM-HBB Document 132 Filed 10/30/20 Page 5 of 15 PageID #: 2193




  Lexapro dose to 20 mg/day, which Dr. Smith did. They discussed that Ms. Borum would be leaving

  for Bowling Green, and Dr. Smith advised Ms. Borum to establish care with a doctor there; 1 wrote

  her a prescription for the increased dose of Lexapro with refills; and educated her on how to wean

  off of it as she started to feel better as opposed to stopping the medication abruptly, as this type of

  medication can have withdrawal effects. Ms. Borum apparently seemed at least as concerned about

  a rash as her depression issues. Dr. Smith’s note states in part:

             Graduating in Dec. 2015 as a finance major. Had finished internship in IN. No side
             effects from med. Patient went to the beach 2 weeks ago. [Stung] by jelly fish on
             her R lower leg. Has been applying Benadryl[,] but concerned about skin infection.

             Plan:
             1) Depression and anxiety much better with Lexapro, however she wants to increase
             her medication thinking it can be better. Lexapro has been increased to 20 mg daily.
             Was instructed to call or come back if she has any other problems. If after 6 months
             of Lexapro the patient wishes to discontinue, will gradually wean off. Instructions
             given for weaning off Lexapro. Pt seems to be doing better and stable.
             2) Skin Rash ... Does not appear infected …Pt instructed to continue Benadryl.
             3) [Return] 11 months … or sooner if symptoms worsen or fail to improve.

  (Smith August 17, 2015 note, Exhibit I.)

             On August 21, 2015, Ms. Borum moved back to Bowling Green. (Exhibit B, 101:9 –

  102:7.) The university semester began on August 24, 2015, but Ms. Borum never attended any of

  her classes. (Text messages, Exhibit J.) On August 26, 2015, Ms. Borum purchased a pistol.

  (Receipt, Exhibit K.) On August 28, Ms. Borum’s mother brought her the Lexapro 20 mg

  prescription she had picked up for her. (Exhibit B, 95:12 – 96:9.) Ms. Borum resumed a robust

  social life that included socializing and partying with friends, sex, and drug use including cocaine

  and marijuana. (Exhibit J.)

             On Labor Day, September 7, 2015, she spent the day on a houseboat with friends.On

  September 8, 2015, Ms. Borum’s mother went to Bowling Green to take her out to dinner. Cynthia


  1
      Smith depo. 195:15 – 196:2, Exhibit L.


                                                      5
Case 4:17-cv-00017-JHM-HBB Document 132 Filed 10/30/20 Page 6 of 15 PageID #: 2194




  Borum testified that Ms. Borum seemed tired but that they had a “really nice time,” and Nicole

  told her about a trip she had taken with friends to a lake for Labor Day Weekend a few days before.

  (Exhibit B, 106:6-20.) She also told her mother about upcoming social plans she had the following

  week. (Exhibit B, 114:23 – 115:12.) After leaving her mother that evening, Nicole had a series of

  interactions with male acquaintances over text message that reflect interpersonal conflict. (Text

  messages.)

         The next morning, September 9, 2015, Ms. Borum took a box of mementos and dropped

  them off on Mr. Trevino’s doorstep. Then, at 11:53 a.m., Ms. Borum texted Mr. Trevino and asked

  him to take care of their dog. Moments later, she shot herself in the chest and died shortly

  thereafter. (Police report, Exhibit M.) Ms. Borum left a suicide note that stated:

         Mum,

         I AM SO SORRY. I know there is nothing I can say to make this better. I am so
         selfish. The only thing that has kept me going on is you, Derek, Jessica, and the girls.
         But I can NOT go on like this. There is nothing you could have said or done. Believe
         me. Nothing. I really wish there was something I could say to take your pain away.
         Just know that I am in a better place now. Please take care of Sabu. I love him so
         much. I love you so much. You have been the greatest Mum in the entire world. You
         don’t deserve this. None of this is your fault, I just can’t take it anymore.

         I LOVE YOU.

         Nicole.

  (Suicide note, Exhibit N.) Ms. Borum’s autopsy revealed that she had both cocaine and marijuana

  in her bloodstream at the time of her death. (Autopsy report, Exhibit O.)

                                                *****

         On January 12, 2017, Cynthia Borum filed this wrongful death action against the

  Defendants: Dr. Smith and her employer, Deaconess Clinic, Inc.; Ms. Powell and her employer,




                                                   6
Case 4:17-cv-00017-JHM-HBB Document 132 Filed 10/30/20 Page 7 of 15 PageID #: 2195




  Deaconess Hospital, Inc.; and Deaconess Health System, Inc., which owns and contributes

  resources to the operations of Deaconess Hospital and Deaconess Clinic.

             Plaintiff’s theories of liability supported by expert testimony are that:

        1. Dr. Smith should have referred Ms. Borum to a psychiatrist rather than managing
           Ms. Borum’s antidepressant regimen herself;2
        2. Dr. Smith should have referred Ms. Borum to the emergency department on July 10
           and August 17 because “she was not better”;3
        3. Dr. Smith and Ms. Powell should have obtained more thorough histories for Ms.
           Borum (Exhibit P at 230:22 – 231:14, 115:22 – 116:23);
        4. Ms. Powell should have followed up with Ms. Borum when she cancelled her
           appointment in July 2015 (Exhibit P at 226:9 – 227:19);
        5. HIPAA and Ms. Borum’s right to privacy notwithstanding, Dr. Smith should have
           warned Ms. Borum’s friends, family, and university to watch for signs of suicidality
           (Exhibit Q at 180:1-9);
        6. Dr. Smith should not have increased Ms. Borum’s Lexapro dose from 10 mg to 20
           mg on August 17, 2015 (Exhibit Q at 141:2-8);
        7. Dr. Smith should not have written five refills for the 20 mg prescription on August
           17, 2015 (Exhibit P at 260:16-25); and
        8. Dr. Smith and Ms. Powell “abandoned” Ms. Borum by not setting up appointments
           for her with providers in Bowling Green and “ensuring” that she attend them
           (Exhibit P at 174:20 – 175:21, 227:21 – 229:4; Exhibit Q at 139:9-11).

  Plaintiff’s Complaint alleges that one or more of the alleged breaches of the standard of care

  outlined above “was extreme and outrageous, was grossly negligent, and constitutes fraud, malice

  and oppression … Such conduct by Defendants was the direct and proximate cause of Plaintiff’s

  injuries and damages … These actions rise to a level that permits the imposition of punitive

  damages[.]” (Complaint ¶¶ 23, 24, 26.)




  2
      Goldstein depo. 117:3-5. Dr. Goldstein’s deposition is attached as Exhibit P.
  3
      Brown depo. at 164:7 – 165:1. Dr. Brown’s deposition is attached as Exhibit Q.


                                                             7
Case 4:17-cv-00017-JHM-HBB Document 132 Filed 10/30/20 Page 8 of 15 PageID #: 2196




  III.   ARGUMENT

         The Defendants are entitled to summary judgment in their favor on Plaintiff’s punitive

  damages claims. Even taking Plaintiff’s factual allegations as true, none of the alleged actions or

  inactions attributable to these Defendants rise to the level of gross negligence. Plaintiff’s punitive

  damages claims must be dismissed as a matter of law.

         In a diversity action such as this case, punitive damages are governed by state law.

  Browning-Ferris Indus. of Vermont, Inc. v. Kelco Disposal, Inc., 492 U.S. 257, 278 (1989). To

  award punitive damages in Kentucky, a jury must first find that the defendant was negligent, and

  then an additional finding must be made that a defendant’s actions rose to the level of gross

  negligence. Phelps v. Louisville Water Co., 103 S.W.3d 46, 51-52 (Ky. 2003); KRS 411.184(2).

  Ordinary negligence, even negligence per se, is not sufficient to support a claim for punitive

  damages. Capitol Cadillac Olds, Inc. v. Roberts, 813 S.W.2d 287, 291 (Ky. 1991); Kinney v.

  Butcher, 131 S.W.3d 357, 358-59 (Ky. App. 2004).

         Rather, an award of punitive damages requires a finding that the defendant failed to

  exercise “even slight care” and demonstrated a “wanton or reckless disregard for the rights of

  others.” Peoples Bank of N. Kentucky, Inc. v. Crowe Chizek & Co. LLC, 277 S.W.3d 255, 268 (Ky.

  App. 2008) (citing Phelps, 103 S.W.3d at 51-51). Only where negligence is “gross,” in that it has

  the same character of outrage as is found in intentional torts that are inflicted with willful and

  malicious conduct, are punitive damages available. Horton v. Union Light, Heat & Power, 690

  S.W.2d 382, 389 (Ky. 1985); see also Hensley v. Paul Miller Ford Co., Inc., 508 S.W.2d 759, 762

  (Ky. 1974) (The distinguishing characteristic in cases where punitive damages are authorized has

  not been whether the injury was intentional but whether the misconduct “has the character of

  outrage.”).




                                                    8
Case 4:17-cv-00017-JHM-HBB Document 132 Filed 10/30/20 Page 9 of 15 PageID #: 2197




         The only reason that a plaintiff may be awarded punitive damages after being made whole

  through compensatory damages is that “the injury has been increased by the manner [in which] it

  was inflicted.” Horton, 690 S.W.2d at 390 (citation omitted). In medical cases, Kentucky courts

  have refused to allow claims for punitive damages to be presented to a jury, for example, when a

  hospital nurse told a patient to “shut up” during the delivery of her stillborn baby into a bedpan

  and another nurse told the patient that dead babies were “disposed of” at the hospital. Humana of

  Kentucky, Inc. v. Seitz, 796 S.W.2d 1 (Ky. 1990).

         In cases alleging negligent supervision and training, Kentucky courts hold that evidence

  supports gross negligence only where the training actively ratified wanton or reckless conduct. See

  MV Transp., Inc. v. Allgeier, 433 S.W.3d 324, 338 (Ky. 2014) (finding evidence supported gross

  negligence on negligent training claim against employer where, among other things, the

  employees’ training encouraged employees to call supervisors after serious accidents and not talk

  to victims and witnesses, rather than calling emergency assistance or offering help); cf. City of

  Canton, Ohio v. Harris, 489 U.S. 378, 388 (1989) (holding that a claim for failure to properly train

  under § 1983 requires plaintiff to show defendant’s actions amounted to deliberate indifference,

  that is, that the defendant knew the training was inadequate and failed to take steps to correct it).

         Kentucky courts routinely dismiss punitive damages claims when the evidence will support

  no more than ordinary negligence. Kinney, 131 S.W.3d at 359; Turner v. Werner Enterprises, Inc.,

  442 F. Supp.2d 384, 386-87 (E.D. Ky. 2006). For example, the defendant in Kinney attempted to

  pass a van on a two-lane highway, but, unable to complete the maneuver before entering a no-

  passing zone, he collided with the plaintiff’s car in the oncoming lane. Kinney, 131 S.W.3d at 358.

  The plaintiff appealed the trial court’s refusal to give a punitive damages instruction. The Court of

  Appeals, however, held that the defendant’s actions were nothing more than ordinary negligence




                                                    9
Case 4:17-cv-00017-JHM-HBB Document 132 Filed 10/30/20 Page 10 of 15 PageID #: 2198




   and that an award of punitive damages in such circumstances “would effectively eliminate the

   distinction between ordinary and gross negligence in the context of automobile accidents.” Id. at

   359.

          Similarly, permitting Cynthia Borum to present a claim for punitive damages to the jury

   would eliminate any distinction between ordinary and gross negligence. There is no evidence in

   this case that the actions of Dr. Smith, Ms. Powell, their employers Deaconess Clinic and

   Deaconess Hospital respectively, or Deaconess Health System amount to a “wanton or reckless

   disregard for the rights of others.”

          None of these opinions describe the type of malicious and outrageous conduct that amounts

   to gross negligence. The evidence in this case uniformly supports the conclusion that Dr. Smith

   was caring, attentive, and concerned for Nicole’s wellbeing. The parties can present their standard

   of care arguments to a jury, but these criticisms do not rise to the level of a reckless disregard for

   the rights of others. Each standard of care criticism is addressed briefly.

      1. Dr. Smith should have referred Ms. Borum to a psychiatrist rather than
         managing Ms. Borum’s antidepressant regimen herself.


          Plaintiff’s psychiatry expert Dr. Robert Goldstein testified that 75 percent of mental health

   care in the United States is provided by family medicine physicians. (Exhibit P at 107:3-11.)

   Plaintiff’s family medicine Dr. Finley Brown testified that family medicine residents are taught

   how to evaluate patients with depression, anxiety, prior suicide attempts, and suicidal ideation.

   (Exhibit Q at 33:10-14.) Given this testimony by Plaintiff’s experts that family medicine

   physicians are qualified by their training to treat mental health issues and provide most of the

   mental health care in this country, the assertion that Dr. Smith’s management of Ms. Borum’s

   antidepressant regimen is grossly negligent is untenable. It may be for a jury to decide whether Dr.




                                                    10
Case 4:17-cv-00017-JHM-HBB Document 132 Filed 10/30/20 Page 11 of 15 PageID #: 2199




   Smith’s care was within the standard of care, but under Kentucky law her decision to manage Ms.

   Borum’s antidepressant regimen is not a basis for punitive damages.

      2. Dr. Smith should have referred Ms. Borum to the emergency department on
         July 10 and August 17 because “she was not better.”
          This criticism is absurd and inconsistent with the records. The medical records on these

   dates are not consistent with an emergent condition. On July 10, 2015, Dr. Smith noted:

   “Physically well, but still stressed with the previous event with her ex-fiance. Trial of medication

   for depression. Call if not working or side effect. Seeing counselor. Call if any problems. RTC. 1

   month (8/10/15) or problems fail or worsen.” On August 17, 2015, Dr. Smith noted:

          Depression and anxiety much better with Lexapro, however she wants to increase
          her medication thinking it can be better. Lexapro has been increased to 20 mg daily.
          Was instructed to call or come back if she has any other problems. If after 6 months
          of Lexapro the patient wishes to discontinue, will gradually wean off. Instructions
          given for weaning off Lexapro. Pt seems to be doing better and stable. …

          On these dates, the records reflect that Ms. Borum was improving. Dr. Smith’s notes show

   that she ordered medication and believed Nicole was in counseling; both Dr. Goldstein and Dr.

   Brown acknowledge that counseling and medication are the treatment for depression and anxiety.

   (Exhibit Q 63:15-18; Exhibit P 148:15 – 149:8.) In other words, Dr. Smith believed Nicole was

   receiving the treatment that both of Plaintiff’s experts testified is the standard of care for her

   conditions. None of the records or testimony are suggestive of an acute condition on July 10 or

   August 17, 2015. Plaintiff has failed to demonstrate basic negligence here, let alone gross

   negligence. This criticism is not a basis for punitive damages.

      3. Dr. Smith and Ms. Powell should have obtained more thorough histories for
         Ms. Borum.
          This criticism is curious because of how irrefutably the records contradict it. For example,

   Dr. Brown criticizes the fact that Dr. Smith did not note Ms. Borum’s scars on her arms – self-



                                                   11
Case 4:17-cv-00017-JHM-HBB Document 132 Filed 10/30/20 Page 12 of 15 PageID #: 2200




   harm from several years before – when Dr. Smith was the first provider in Ms. Borum’s life to

   notice them. (Exhibit Q at pp.148-49.) Dr. Brown criticizes Dr. Smith’s failure to obtain whether

   Ms. Borum consumed alcohol or Ms. Borum’s grandmother’s history of depression, though he

   does not opine that this had anything to do with Dr. Smith’s decisionmaking or Ms. Borum’s death.

   (Exhibit Q at p. 197.)

          The records and testimony reflect that Ms. Powell and Dr. Smith each obtained quite

   thorough histories, including specific descriptions of Ms. Borum’s relationship with Mr. Trevino;

   why it ended; the acute event that led to her overdose; her thought process when she overdosed;

   her support network; her academic and career aspirations; relevant medical history; and previous

   lack of psychiatric care. Should they also have obtained the grandmother’s history of depression?

   The Defendants’ position is, obviously, no, but the question is not relevant for purposes of punitive

   damages. The records and testimony of Dr. Smith and Ms. Powell offer nothing to support the

   position that their histories showed reckless or wanton disregard for the rights of others. This

   criticism is not a basis for punitive damages.

      4. Dr. Smith should have warned Ms. Borum’s friends, family, and university to
         watch for signs of suicidality;
          Dr. Smith’s refusal to break federal law and her adult patient’s expectation of

   confidentiality is not a basis for punitive damages against her. Ms. Borum never gave permission

   for Dr. Smith to discuss her care with anyone, and Dr. Smith appropriately abided by her legal and

   ethical duties to keep Ms. Borum’s health information private.

          Plaintiff will argue that the “serious threat to health or safety” exception to HIPAA’s

   privacy rule applies, but it does not. That exception, codified at 45 C.F.R. § 164.512(j), states that

   a healthcare provider may (not must) disclose protected health information if the practitioner “in

   good faith, believes the use or disclosure [] is necessary to prevent or lessen a serious and imminent



                                                    12
Case 4:17-cv-00017-JHM-HBB Document 132 Filed 10/30/20 Page 13 of 15 PageID #: 2201




   threat to the health or safety of a person or the public; and [] is to a person or persons reasonably

   able to prevent or lessen the threat[.]”

          Dr. Smith has testified, and both Plaintiff’s experts concede, that Dr. Smith believed Nicole

   was not at imminent risk of suicide. Plaintiff’s entire theory of the case is that Dr. Smith did not

   appreciate that Nicole was suicidal. Her belief that Nicole was stable renders 45 C.F.R. §

   164.512(j) inapplicable, because Dr. Smith never had a good faith belief that disclosure was

   necessary to prevent or lessen a serious and imminent threat to Ms. Borum’s safety. Thus, there is

   no applicable exception to the statutory or common law privacy protections precluding Dr. Smith

   from discussing Nicole’s care with third parties. Once again, Plaintiff’s theory of negligence makes

   no sense; it cannot form the basis for a claim of punitive damages.

      5. Dr. Smith should not have increased Ms. Borum’s Lexapro dose from 10 mg to
         20 mg on August 17, 2015 and should not have written five refills for the 20 mg
         prescription; and
          Dr. Goldstein agreed that Dr. Smith’s six-month prescription of Lexapro 20 mg on August

   17, 2015 “did not cause Nicole any harm.” (Exhibit P at 262:11-14.) Conduct that did not cause

   any harm cannot be the basis for any damages in a personal injury action, let alone punitive

   damages. M.T. v. Saum, 3 F. Supp. 3d 617 (W.D. Ky. 2014) (noting that under Kentucky law, a

   plaintiff cannot recover punitive damages against a defendant unless that defendant's conduct was

   the proximate cause of an injury to the plaintiff). Therefore, no claim for punitive damages can be

   predicated on this allegation.

      6. Ms. Powell should have followed up with Ms. Borum when she cancelled her
         appointment in July 2015, and both Dr. Smith and Ms. Powell “abandoned”
         Ms. Borum by not setting up appointments for her with providers in Bowling
         Green and “ensuring” that she attend them.
          Dr. Brown has testified that Ms. Borum took her own life on September 9, 2015 not because

   of what she had been depressed about that entire summer, but because Dr. Smith and Ms. Powell



                                                    13
Case 4:17-cv-00017-JHM-HBB Document 132 Filed 10/30/20 Page 14 of 15 PageID #: 2202




   “abandoned” her by allowing her to establish care with more local providers in Bowling Green,

   where she was returning to finish college. When asked what evidence supported his position that

   Ms. Borum felt abandoned by Dr. Smith and Ms. Powell, he testified, “her death,” and added that

   her death was “absolute proof” of her subjective feeling of abandonment. (Exhibit Q at 177:19 –

   178:12.)4

            In other words, there is no evidence at all to support Dr. Brown’s “abandonment” theory.

   In fact, Ms. Borum did leave a suicide note, and it unsurprisingly makes no mention of any

   healthcare provider. A theory of negligence that contains no factual support and which is

   controverted by the little evidence we have about Nicole’s mental state at the time of her death

   cannot form the basis of a claim for punitive damages.

                                                        *****

            Plaintiff’s criticisms of these Defendants’ care do not reflect the characteristics of outrage

   found in intentional torts committed willfully and maliciously. Similarly, the testimony of

   Plaintiff’s experts fails to show that these Defendants’ actions or inactions constitute gross

   negligence. Consequently, the imposition of punitive damages is improper under Kentucky law.

   IV.      CONCLUSION

            For the reasons stated above, the Defendants respectfully request that this Court grant its

   Motion for Partial Summary Judgment and dismiss Plaintiff’s claim for punitive damages.



                                                         PHILLIPS PARKER ORBERSON & ARNETT, PLC

                                                         /s/ Katherine T. Watts
                                                         KATHERINE T. WATTS
                                                         COLLEEN O. DAVIS

   4
    Dr. Brown’s comfort speculating about Ms. Borum’s thought processes over the last couple weeks of her life is at
   odds with his testimony that he always refers patients with even mild anxiety or depression to psychiatrists because
   he is not qualified to treat them. (Exhibit Q at 61:2-16.)


                                                            14
Case 4:17-cv-00017-JHM-HBB Document 132 Filed 10/30/20 Page 15 of 15 PageID #: 2203




                                                 716 West Main Street, Suite 300
                                                 Louisville, Kentucky 40202
                                                 (502) 583-9900
                                                 kwatts@ppoalaw.com
                                                 cdavis@ppoalaw.com
                                                 cpotts@ppoalaw.com
                                                 dchurchman@ppoalaw.com
                                                 Counsel for Defendants




                                   CERTIFICATE OF SERVICE

           It is hereby certified that a true and accurate copy of the foregoing was forwarded via
   email, this 30th day of October 2020 to:

   William D. Nefzger, Esq.
   BAHE COOK CANTLEY & NEFZGER, PLC
   Marion E. Taylor Building, 6th Floor
   317 South Fourth Street
   Louisville, Kentucky 40202
   will@bccnlaw.com
   Co-Counsel for Plaintiff

   Samuel J. Bach, Esq.
   Bach & Armstrong LLC
   312 First Street
   P.O. Box 881
   Henderson, Kentucky 42419
   Sam@bacharmstrong.com
   Co-Counsel for Plaintiff



                                                 /s/Katherine T. Watts
                                                 Katherine T. Watts




                                                   15
